DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/20/2020, with respect to the prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinney et al. (US 2004/0012775).

Regarding claim 1, Kinney discloses:

passing a wafer from an ambient fab environment into a processing chamber of an automated inspection tool (Kinney: Fig 1, 6-7, 9; substrate 33 loaded into vacuum chamber enclosure 12 of inspection module 10; [0043]-[0044]; [0099]-[0103]; robot arm 362); 
while the wafer is retained in the processing chamber (Kenney: Fig 1, 9-10; [0043]-[0044]: inspection of back of substrate; [0109]), performing a back-side macro imaging operation on a back-side of the wafer with a first camera to thereby provide a back-side image of the wafer at a first image resolution (Kenney: Fig 9-10; [0043]; [0059]-[0060]; [0109]; [0118]-[0121]; camera 22-2, which necessarily has a resolution, images the entire back surface 441); 
while the wafer is retained in the processing chamber (Kenney: Fig 1, 9-10; [0043]-[0044]: inspection of front of substrate; [0109]), performing a front-side macro imaging operation on a front-side of the wafer with a second camera to thereby provide a front-side image of the wafer (Kenney: Fig 9-10; [0043]; [0059]-[0060]; [0109]; [0114]; camera 22-1 images the entire front surface 440); and 
comparing the back-side image of the wafer or the front-side image of the wafer to an ideal model image to determine whether a chipping defect, a scratch defect, or a non-uniform coating defect is present on the wafer (Kenney: Fig 11, 12A-D; [0063]-[0064]; [0081]; [0093]; [0131]-[0139]; comparing test image with a known good reference image to expose defects).

Regarding claim 2, Kinney discloses:
The method of claim 1, wherein the chipping defect is determined to be on the back-side of the wafer based on a comparison between the back-side image of the wafer and the ideal model image (Kenney: Fig 9-10; [0043]; [0109]; [0174]).

Regarding claim 7, Kinney discloses:
The method of claim 1, wherein the back-side macro imaging operation comprises axially rotating the first camera and/or the wafer about an axis passing through a center of the wafer (Kinney: Fig 5D; [0094]-[0095]; [0115]; [0118]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 8, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 2004/0012775) in view of Shabtay et al. (US 9,286,675).

Regarding claim 3, 

The method of claim 1, 
transferring the wafer from the processing chamber directly into a vacuum chamber within the processing chamber (Kinney: Fig 6: transfer among chambers 310, 312 and process stations 314-317; [0097]-[0101]; vacuum cluster tools; [0121]; [0128]); and 
while the wafer is in the vacuum chamber, performing an operation (Kinney: [0097]-[0101]).

Kinney fails to teach:
while the wafer is in the vacuum chamber, performing a second front-side micro imaging of the wafer at a second image resolution, which is higher than the first image resolution.

Shabtay teaches:
while the wafer is in the vacuum chamber (Shabtay: col 9, line 60-61: vacuum level), performing a second front-side micro imaging of the wafer at a second image resolution, which is higher than the first image resolution (Shabtay: abstract; col 5, line 26-67; col 19, line 42 - col 20, line 12: first lower/courser resolution and second higher resolution during review for regions around locations of interest).



Regarding claim 8, 
Kinney teaches:
A method of processing wafers, comprising: 
using a first wafer transfer system including a first robotic arm to transfer wafers from a wafer carrier in an ambient fab environment into a processing chamber of a processing tool (Kinney: Fig 1, 6-7, 9; substrate 33 loaded into vacuum chamber enclosure 12 of inspection module 10 as well as into module 10; [0043]-[0044]; [0062]; transport arms; [0099]-[0103]; robot arm 362); 
performing a back-side macro imaging operation and a front-side macro imaging operation of the wafers while the wafers are retained in the processing chamber (Kenney: Fig 1, 9-10; [0043]-[0044]: inspection of back and front of substrate; [0109]), wherein at least one of the back-side macro imaging operation 
using a second wafer transfer system including a second robotic arm to transfer the wafers from the processing chamber into a vacuum chamber residing within the processing tool (Kinney: Fig 6: transfer among chambers 310, 312 and process stations 314-31; [0044]; vacuum chamber; [0062]; transport arms; [0097]-[0103]; robot arm 362 and vacuum cluster tools); and 
while the wafers are in the vacuum chamber, performing an operation (Kinney: [0097]-[0101]).

Kinney fails to teach:
while the wafers are in the vacuum chamber, performing a front-side micro imaging of the wafers at a second image resolution, which is higher than the first image resolution.

Shabtay teaches:
while the wafers are in the vacuum chamber (Shabtay: col 9, line 60-61: vacuum level), performing a front-side micro imaging of the wafers at a second image resolution, which is higher than the first image resolution (Shabtay: 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Shabtay with Kinney.  Using a second, higher resolution to inspect defects, as in Shabtay, would benefit the Kinney teachings by providing enhanced defect analysis and confirming presence of defects.  This would also further the Kinney goal of more sensitivity for inspection of the front side of the wafer (Kinney: [0121]; [0128]).  Additionally, this is the application of a known technique, using a second, higher resolution to inspect defects, to a known device ready for improvement, the Kinney device, to yield predictable results.

Regarding claim 12, 
Kinney teaches:
A processing tool, comprising: 
a housing enclosing a processing chamber (Kinney: Fig 1; enclosure 12; [0044]-[0045]; Fig 6; inspection module 302; [0100]-[0103]); 
an input/output port configured to pass a wafer from a wafer carrier through the housing into and out of the processing chamber (Kinney: Fig 6; wafer handling robot 304; ports 305, 306; pod 308; entrance 330; [0100]-[0103]); 


Kinney fails to teach:
a front-side micro-inspection system arranged within the processing chamber and configured to image a front side of the wafer according to a second image resolution which is higher than the first image resolution, the front side of the wafer being opposite the back side of the wafer.

Shabtay teaches:
a front-side micro-inspection system arranged within the processing chamber and configured to image a front side of the wafer according to a second image resolution which is higher than the first image resolution, the front side of the wafer being opposite the back side of the wafer (Shabtay: abstract; col 9, line 60-61: vacuum level; col 5, line 26-67; col 19, line 42 - col 20, line 12: first lower/courser resolution and second higher resolution during review for regions around locations of interest).



Regarding claim 18, 
Kinney in view of Shabtay teaches:
The processing tool of claim 12, wherein the front-side micro-inspection system includes a vacuum chamber within the processing chamber of the housing, wherein a chamber portal through which the wafer can pass separates the vacuum chamber from the processing chamber (Kinney: Fig 6: transfer among chambers 310, 312 and process stations 314-317; [0097]-[0101]; vacuum cluster tools; [0121]; [0128]; Shabtay: col 9, line 60-61: vacuum level abstract; col 5, line 26-67; col 19, line 42 - col 20, line 12: first lower/courser resolution and second higher resolution during review for regions around locations of interest).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 2004/0012775) in view of Srocka et al. (US 2012/0113243).

Regarding claim 4, 
Kinney teaches:
The method of claim 1, wherein the front-side macro imaging operation comprises laterally translating the wafer in a direction perpendicular to a linear viewing field of the second camera (Kinney: Fig 1, 6-7, 9; [0101]-[0103]; robot arm 362), and 

Kinney fails to teach:
further comprising: transferring the wafer along one or more rails to perform the back-side macro imaging operation and the front-side macro imaging operation such that the wafer remains continuously engaged on the one or more rails during the back-side macro imaging operation and the front-side macro imaging operation.

Srocka teaches:
further comprising: transferring the wafer along one or more rails to perform the back-side macro imaging operation and the front-side macro imaging operation such that the wafer remains continuously engaged on the one or more 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Srocka with Kinney.  Using a rail system, as in Srocka, would benefit the Kinney teachings by reducing cost and/or complexity of a robot arm.  Additionally, this is the application of a known technique, using a rail system, to a known device ready for improvement, the Kinney device, to yield predictable results.

Regarding claim 5, 
Kinney in view of Srocka teaches:

The method of claim 4, wherein the one or more rails extend in the direction in which the wafer is laterally translated (Srocka: Fig 3-4; rail systems 16 and 18; wafer tables 48 and 58; [0064]-[0067]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 2004/0012775) in view of Iijima et al. (US 2003/0122146).

Regarding claim 6, 

The method of claim 1 (as shown above), 

Kinney fails to teach:
further comprising: while the wafer is in the processing chamber, performing an optical character recognition (OCR) operation to read a wafer identification code on the wafer.

Iijima teaches:
further comprising: while the wafer is in the processing chamber, performing an optical character recognition (OCR) operation to read a wafer identification code on the wafer (Iijima: [0046]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Iijima with Kinney.  Using OCR to identify a wafer, as in Iijima, would benefit the Kinney teachings by enhancing accuracy and ensuring the identity of the wafer being inspected.  Additionally, this is the application of a known technique, using OCR to identify a wafer, to a known device ready for improvement, the Kinney device, to yield predictable results.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 2004/0012775) in view of Shabtay et al. (US 9,286,675) and Morioka et al. (US 6,611,728).

Regarding claim 14, 
Kinney in view of Shabtay teaches:
The processing tool of claim 12 (as shown above), 

Kinney in view of Shabtay fails to teach:
further comprising: evaluation circuitry configured to provide a wafer report along with each wafer, wherein each wafer report specifies a number of defects for each die, a type of defect for each of the number of defects, a size of each of the number of defects, and a location of each of the number of defects.

Morioka teaches:
further comprising: evaluation circuitry configured to provide a wafer report along with each wafer, wherein each wafer report specifies a number of defects for each die, a type of defect for each of the number of defects, a size of each of the number of defects, and a location of each of the number of defects (Morioka: abstract; col 8, line 30-36; analysis unit 112; col 13, line 25-57: defect location history list 111).

.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 2004/0012775) in view of Shabtay et al. (US 9,286,675), Morioka et al. (US 6,611,728) and Iijima et al. (US 2003/0122146).

Regarding claim 15, 
Kinney in view of Shabtay and Morioka teaches:
The processing tool of claim 14, wherein the wafer identification code is included in the wafer report (Morioka: col 13, line 46-57).

Kinney in view of Shabtay and Morioka fails to teach:
further comprising: an optical character recognition (OCR) system retained within the housing, and configured to read a wafer identification code of the wafer which has been passed into the processing chamber of the housing, 

Iijima teaches


Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Iijima with Kinney in view of Shabtay and Morioka.  Using OCR to identify a wafer, as in Iijima, would benefit the Kinney in view of Shabtay and Morioka teachings by enhancing accuracy and ensuring the identity of the wafer being inspected.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 2004/0012775) in view of Shabtay et al. (US 9,286,675) and Hayakawa et al. (US 2012/0116567).

Regarding claim 16, 
Kinney in view of Shabtay teaches:
The processing tool of claim 12, wherein the macro-inspection system comprises: 
an imaging camera (Kinney: Fig 1, 3, 9, 10; ccd imager; cameras 22-1 and 22-2); 

a mirror configured to redirect light towards the imaging camera (Kinney: Fig 1, 3, 9, 10; mirrors; mirrors 50-1 and 50-2).

Kinney in view of Shabtay fails to teach:
a mirror configured to redirect light from the front-side of the wafer towards the imaging camera.

Hayakawa teaches:
a mirror configured to redirect light from the front-side of the wafer towards the imaging camera (Hayakawa: Fig 5; [0045]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Hayakawa with Kinney in view of Shabtay.  Using mirror to redirect light in a specific manner, as in Hayakawa, would benefit the Kinney in view of Shabtay teachings by allowing for a combination of light and mirror and/or reducing costs.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 2004/0012775) in view of Shabtay et al. (US 9,286,675) and Nakasuji et al. (US 2002/0130262)

Regarding claim 17, 
Kinney in view of Shabtay teaches:
The processing tool of claim 12 (as shown above), 

Kinney in view of Shabtay fails to teach:
further comprising a down-draft assembly disposed within the housing, the down-draft assembly comprising: a gas flow assembly configured to provide gas flow from a showerhead in an upper region of the processing chamber ; and 
an exhaust assembly configured to pull the gas flow from a bottom region of the processing chamber, such that the gas flow assembly and the exhaust assembly induce a downward gas flow that directs particles downward and away from an upper surface of the wafer.

Nakasuji teaches:
further comprising a down-draft assembly disposed within the housing, the down-draft assembly comprising (Nakasuji: Fig 4; gas circulating device 23; [0156]-[0157]): a gas flow assembly configured to provide gas flow from a 
an exhaust assembly configured to pull the gas flow from a bottom region of the processing chamber, such that the gas flow assembly and the exhaust assembly induce a downward gas flow that directs particles downward and away from an upper surface of the wafer (Nakasuji: Fig 4; recovery duct 232 on bottom wall 222; discharging device 24; suction duct 241; [0156]-[0157]; [0184]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Nakasuji with Kinney in view of Shabtay.  Using a gas assembly, as in Nakasuji, would benefit the Kinney in view of Shabtay teachings removing contaminated air.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 2004/0012775) in view of Shabtay et al. (US 9,286,675) and Srocka et al. (US 2012/0113243).

Regarding claim 20, 
Kinney in view of Shabtay teaches:
The processing tool of claim 12, wherein the macro-inspection system comprises a front-side macro-inspection system configured to image the front 

Kinney in view of Shabtay fails to teach:
further comprising: 
one or more rails extending continuously between the back-side macro-inspection system and the front-side macro-inspection system; and 
a wafer cart configured to engage the wafer and to move along the one or more rails to transfer the wafer from the back-side macro-inspection system to the front-side macro-inspection system.

Srocka teaches:
one or more rails extending continuously between the back-side macro-inspection system and the front-side macro-inspection system (Srocka: Fig 3-4; rail systems 16 and 18; [0064]; [0067]); and 
a wafer cart configured to engage the wafer and to move along the one or more rails to transfer the wafer from the back-side macro-inspection system to the front-side macro-inspection system (Srocka: Fig 3-4; wafer tables 48 and 58; [0064]-[0067]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Srocka with Kinney in view of Shabtay.  Using a rail system, as in Srocka, would benefit the Kinney in view of Shabtay teachings by reducing cost and/or complexity of a robot arm.  

Allowable Subject Matter
Claims 9-11, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488